         Case 2:19-cr-00576-ACA-HNJ Document 50 Filed 04/30/21 Page 1 of 3                     FILED
                                                                                     2021 Apr-30 AM 11:25
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                    PLAINTIFF,          )
                                        )
V.                                      )     CASE NO. 2:19-cr-00576-ACA-HNJ
                                        )
EARNEST LEE COLEMAN and                 )
TASHANA LYNN SIMS,                      )
                                        )
                    DEFENDANT.          )

DEFENDANT'S OBJECTION TO PRESENTENCE INVESTIGATION REPORT

      COMES NOW, Earnest Coleman, by and through his undersigned counsel and for

his objection to the presentence investigation report states:

      1. Probation Officer Reese is to be commended for the thoroughness of the

          presentence investigation report. Her thoroughness is impressive in light of the

          difficult and limited communication we were allowed to have with the

          Defendant due to the Covid 19 pandemic.

      2. Defendant would object to paragraph 45: Specific Offense Characteristics. In

          that paragraph the offense level is increased by 4 points under USSG §

          2K2.1(b)(6)(B) as the defendant possessed firearms in connection with another

          felony offense.

      3. USSG § 2K2.1 Application Note 14 states this adjustment normally will apply

          when the other offense is a burglary or drug trafficking. In his proffer statement

          to the Assistant US Attorney and in his interview with the Probation Officer
  Case 2:19-cr-00576-ACA-HNJ Document 50 Filed 04/30/21 Page 2 of 3




   Reese the Defendant stated that he would make fake pills with the pill press he

   had obtained an would take the pills and trade them to drug dealers for the drug

   he was addicted to, specifically heroin. He also stated that all the guns in his

   house belonged to his wife and co-defendant, Tashana Sims.

4. There was never any indication that drug dealers would come to Coleman’s

   house where the guns belonging to his wife might be used in furtherance of a

   drug sale. The wife's attorney has given the government copies of invoices and

   sales tickets showing that all those guns were purchased in Sims’ name or as a

   gift from a relative of Sims. The government is also in possession of videos

   made on cell phones in which Tasha Sims states that she loves to shoot guns.

   This has been her hobby for years. Mr. Coleman may have been in close

   proximity to his wife's guns but did not take them with him when he went to

   make his deals with his fake pills.

         5. Therefore, the Defendant would request that the court take into

   consideration that the proximity of the weapons had nothing to do with Mr.

   Coleman's pill press operation and ruled that the four-level adjustment would be

   improper under these circumstances.

      WHEREFORE, defendant hereby files his objection to the presentence

   investigation report and requests a hearing where the government would be
         Case 2:19-cr-00576-ACA-HNJ Document 50 Filed 04/30/21 Page 3 of 3




         required to carry its burden to prove the conclusions justifying the four level

         adjustment in the presentence investigation report.

      RESPECTFULLY SUBMITTED this the 30th day of April 2021.

                                      Respectfully submitted,

                                      /s/Cynthia Umstead
                                      Cynthia Umstead
                                      Attorney for Defendant
                                      1027 23rd Street South
                                      Birmingham, Alabama 35205
                                      Telephone: (205) 320-1800



                            CERTIFICATE OF SERVICE

      I hereby certify that on this the 30th day of April 2021, I electronically filed the
foregoing with the clerk of court using the CM/ECF system which will send notification
of such filing to the following:


United States Attorney
Austin Shutt
Assistant United States Attorney
1801 4th Avenue North
Birmingham, Alabama 35203-2101

                                             /s/Cynthia Umstead
                                             OF COUNSEL
